Citation Nr: 1242069	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  10-36 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) prior to December 15, 2010.  



ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran had active service from January 2000 to April 2001.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

Historically, the Veteran filed his original claim for VA compensation on May 30, 2007 and an April 2008 rating decision granted service connection for a lumbar strain and for hemorrhoids, assigning initial ratings, respectively, of 20 percent and noncompensable, all effective the date of receipt of the claim.  He was notified of that decision by RO letter dated April 28, 2008.  

On August 1, 2008, the Veteran filed VA Form 21-8940, Application for Increased Compensation Based on Unemployability, and also filed VA Form 21-4138, as a Notice of Disagreement (NOD) to the initial ratings assigned for his two service-connected disabilities.  

In response, the RO issued a Statement of the Case (SOC) in March 2009 addressing the initial disability ratings assigned for the service-connected lumbar strain and for hemorrhoids.  

The July 2009 rating decision which is appealed addressed and denied only the issue of entitlement to a TDIU rating.  

In December 2009 the Veteran filed VA Form 21-4138, as an NOD as to the denial of a TDIU rating, in which he referenced the ratings for his service-connected lumbar strain and hemorrhoids.  

A December 15, 2010, Report of Contact reflects that the Veteran called and requested an increased rating for his service-connected lumbar strain and also wished to claim service connection for a depressive disorder and for an eye disability, each as secondary to his service-connected back disorder.  

In June 2010 an SOC was issued as to the claim for a TDIU rating. 

On file is VA Form 9, dated August 4, 2010, in which the Veteran addressed entitlement to a TDIU rating and in which he also stated that he disagreed with the decision denying an increased rating for his service-connected lumbar strain (referencing his VA Forms 21-4138 in July 2008 and December 2009).  

However, no Substantive Appeal, VA Form 9 or equivalent, was received within one year of the notice of the August 2008 rating assigning initial disability ratings for the service-connected lumbar strain and for hemorrhoids, or within 60 days of the issuance of the March 2009 SOC.  So, receipt in December 2009 of the Veteran's VA Form 21-4138 and receipt in August 2010 of his VA Form 9 (perfecting the appeal as to the denial of a TDIU rating) were not timely for the purpose of constituting a timely Substantive Appeal from the April 2008 rating decision.  See 38 C.F.R. §§ 20.200 (an appeal consists of a timely NOD and, after and SOC, a timely filed Substantive Appeal); 20.302(a) and (b) (filing time limits for NOD and Substantive Appeal).  

Accordingly, the appeal as to the August 2008 initial ratings for a lumbar strain and hemorrhoids has not been perfected.  That is, absent an NOD, an SOC and a timely Substantive Appeal, the Board does not have jurisdiction of these issues.  See Hazan v. Gober, 10 Vet. App. 511 (1997); Bernard v. Brown, 4 Vet. App. 384 (1994); Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  

A December 2010 Report of General Information reflects that the Veteran called and wished to claim service connection for a right wrist disability.  It was noted that he was to be sent VA Form 21-526 to execute and return within one year to maintain a date of claim.

An August 2011 rating decision granted service connection for a schizoaffective disorder (as secondary to the service-connected lumbar strain) and assigned it an initial 100 percent disability rating, all effective December 15, 2010 (date of claim).  That rating decision determined that he was competent but denied service-connected for an eye disability and denied service connection for a right wrist disability.  It also denied a rating in excess of 20 percent for the service connection lumbar strain and denied a compensable rating for service-connected hemorrhoids.  Although notified of that decision, he did not file a NOD thereto. 

A Supplemental SOC (SSOC) in December 2011 addressed entitlement to a TDIU rating.

The United States Court of Appeals for Veterans Claims (Court) has held that where a veteran is entitled to a 100 percent schedular evaluation for a service-connected disability, he is not eligible for a TDIU evaluation as well.  See Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  Accordingly, the issue of entitlement to a TDIU rating has been revised, as stated on the title page.  

A February 2012 Report of General Information reflects that the Veteran had called and "would like to file a claim for permanent and total disability status."  This matter has not been addressed by the RO, much less denied and appealed to the Board.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  From May 30, 2007, until December 14, 2010, the Veteran's only service-connected disabilities were a lumbar strain rated 20 percent disabling and hemorrhoids, assigned a noncompensable rating.  

2.  Prior to December 15, 2010, the Veteran's service connected disabilities, alone, did not preclude him from securing or following substantially gainful employment. 


CONCLUSION OF LAW

The criteria for a TDIU rating are not met prior to December 15, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Duty to Notify

When a complete or substantially complete application for benefits is received, VA will notify the claimant of: (1) any information and medical or lay evidence needed to substantiate the claim, and (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide.  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The VCAA notice was intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was provided with pre-adjudication VCAA notice by letter, dated in November 2008.  He was notified that for a TDIU rating the evidence had to show that his service-connected disability(ies) precluded obtaining and retaining substantially gainful employment.  He was also notified that VA would obtain service records, VA records, and records from other Federal agencies, and that he could submit private medical records or authorize VA to obtaining private medical records on his behalf.  He was also notified of how disability ratings and effective dates were determined. 

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claims. 

The Veteran declined the opportunity to testify in support of his claim.  

The RO has obtained the Veteran's service treatment records (STRs) and VA outpatient treatment (VAOPT) records.  He was afforded VA rating examinations as to the severity of his service-connected disabilities.  There is no indication that all of the Veteran's private treatment are not on file or that any additional private, or VA, records are not on file.  He has not identified any additionally available evidence for consideration in his appeal.  

Thus, as required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claim. 

Background

Private clinical records show that the Veteran was seen and treated for low back pain in October 2007, and that he complained of the pain radiating into his legs and buttock.  

On official examination in October 2007 the Veteran reported having low back stiffness when walking or sitting, weakness, and not being able to stand or walk for long period of time.  He complained of constant pain which traveled to up into his shoulders.  The characteristic of the pain was aching, sharpness, and a pinching and shooting sensation.  He rated the pain as being 6 on a scale of 10.  The pain could be elicited by physical activity and resting, sitting, and lying down for long periods of time. The pain came on by itself.  It was relieved by rest.  When he had pain he frequently had to sit or lie down.  He complained of shooting pains that would go throughout the body and felt as if he were getting electrical shocks.  The current treatment was Vicoden and Flexeril, as needed, along with Ibuprofen, 800 mgs., as needed.  He stated his spinal condition did not cause incapacitating episodes.  

The Veteran also reported having been diagnosed as having blood in his stool.  He had no anal itching, diarrhea, tenesmus or swelling.  He reported seeing blood in his underwear at times.  He also noted that when he got a feeling of a shock in his back it radiated into his buttocks at times.  This was where he described the pain as coming from.  He described leakage of stool, which occurred less than 1/3 of the day in slight amounts and a pad was not needed.  He did not have hemorrhoids.  He did not report having been hospitalized or having had surgery for this condition, and he was not receiving any treatment for it.  An upper gastrointestinal (GI) X-ray series and a colonscopy three years ago had found nothing. 

On physical examination the Veteran was six feet and two inches in height, and he weighed 200 pounds.  He was well developed, well nourished, and in no acute distress.  His nutritional status appeared normal.  His posture and gait were within normal limits.  He did not require any assistive device for ambulation.  There was evidence of radiating pain on movement.  He stated the pain went up his back into his shoulders.  Muscle spasm was present, and he reported that it went into his shoulders and felt like muscle spasms if he walked too much.  There was tenderness, which he reported felt like electrical shocks.  Straight leg raising was negative, bilaterally.  There is no ankylosis of the lumbar spine.  Flexion of the thoracolumar spine was to 60 degrees, with pain beginning at 50 degrees.  Extension, right lateral bending, left lateral bending, rotation to the right, and rotation to the left were each to 20 degrees, with pain occurring at 15 degrees.  

The joint function of the spine was additionally limited by the following after repetitive use: pain, fatigue, weakness, lack of endurance, incoordination.  Fatigue had the major functional impact.  The above additionally limit the joint function by 5 degrees.  Inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curvatures of the spine.  There were no signs of intervertebral disc syndrome, e.g., with chronic and permanent nerve root involvement.  On neurological examination of the lower extremities motor and sensory functions were within normal limits.  Knee and ankle reflexes were 2+, bilaterally.  

On rectal examination there was rectal bleeding described as no frank blood.  Rectal examination did not reveal any reduction of lumen, loss of sphincter control, fissure, ulceration, trauma, anal infections, proctitis, spinal cord injury, protrusions.  There were no hemorrhoids detected during the rectal examination.  No rectal fistula was found.

It was noted that X-rays in November had shown no erosive changes, disk spaces were maintained, and there were no compression fractures.  Current lumbar spine X-rays were within normal limits.  Laboratory studies that the hemoglobin level was 15.3 g/dL and the hematocrit level was 45.5 percent.  A current upper GI series was normal.  

The diagnoses were (1) a low back condition, without a specific diagnosis because X-rays were negative and there were no symptom of intervertebral disc disease (IVDS) in terms of weakness or loss of sensation; 2) "ob positive stools" with subjective factors being that the Veteran observes blood in his underwear at times and the objective factor being "ob positive" on rectal examination but without anemia or malnutrition; (3) positive H. Pylori, with resolved symptoms and without anemia or malnutrition; (4) and gastroesophageal reflux disease (GERD) with subjective symptoms of indigestion, at times, and no anemia or malnutrition.  Follow-up care for his low back pain and rectal bleeding was recommended.  

On an official January 2008 colonscopy revealed internal, non-bleeding, moderate hemorrhoids.  

On official GI examination in February 2008 the Veteran's chief complaints were having had hematochezia and rectal pain for the last seven years.  He complained of frequents bouts of loose stools.  He reported that due to being color blind he had difficulty identifying when he had blood in his stool, except when he had large quantities of blood in his stool.  

The Veteran denied any weight loss.  His appetite was good, but at times not so good.  His weight fluctuated, depending on his appetitive but usually ranged around 175 pounds.  He denied nausea and vomiting, as well as abdominal pain.  He tried not to have more than one bowel movement daily, even if he had the urge, due to pain.  He reported having a nervous feeling in his stomach, but denied abdominal cramping, which he had had in the past but which seemed to have improved more recently.  He also complained of low back pain, which sent a feeling of shock waves to his rectum.  This could happen suddenly, even when walking.  

On physical examination the Veteran weighed 192 pounds.  He appeared well and was in no acute distress.  His abdomen was soft, nontender, and nondistended.  He had normoactive bowel sounds.  On rectal examination there was no particular tenderness.  He had good sphincter tone.  He had a small hemorrhoid but without active bleeding.  Green stool was seen in the rectal vault.  The diagnoses were (1) proctalgia of unclear etiology, with possible intermittent fissures versus hemorrhoids; (2) hematochezia, related to diagnosis number 1, but rule out irritable bowel disease; and (3) altered bowel pattern.  It was noted that the hematochezia was likely hemorrhoidal, given the normal hematocrit and hemoglobin levels, and the nature of the bleed, and was likely the cause of past and present symptoms.  

VA Form 21-4192, Employment Information, reflects that the Veteran was employed from January 14th to May 14th 2008 at the Freemont Rest Home, working 3 to 4 days weekly.  He had been dismissed for cursing in the hallway at a client.  During that time he had not lost any time from work due to disability.  

In the Veteran's VA For 21-8940, Application for Increased Compensation Based on Unemployability, he reported that he had become too disabled to work in 2000. He had last worked full time in April 2001, when in military service, in life support.  He had worked as a Hazmat specialist from October 2001 to April 2004, at Phillips Services; working 32 hours weekly but having lost 10 percent of his work-time due to illness.  He had worked from January 2005 to August 2006 as a firefighter for the City of Goldsboro, working 24 hours shifts but having lost 10 percent of his work-time due to illness.  He had worked from June 2008 to July 2008 as a greeter, working 15 hours a week, and from June 1008 to August 2008 he had worked as a helper at "EMSCO" working 26 hours weekly but having lost 10 percent of his work-time due to illness.  He had worked from February 2008 until August 2008 as a Care Giver at the Freemont Rest Home, working 20 hours weekly, but having lost 10 percent of his work-time due to illness.  He reported having lost his last job due to his disability but had not tried to find employment since he became too disabled to work.  He had one year of college education.  He remarked that he had not been able to keep a job because of his back pain and constant use of the bathroom from stomach issues, and passing blood with stool, in addition to having issues with "mode" (mood) swing.  

TDIU Rating

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Prior to December 15, 2010, the Veteran's only service-connected disabilities were a lumbar strain, rated 20 percent disabling; and hemorrhoids, assigned a noncompensable disability evaluation.  Thus, there was a combined disability rating of 20 percent.  Accordingly, he did not met the schedular criteria for a TDIU rating under 38 C.F.R. § 4.16(a). 

38 C.F.R. § 4.16(b) provides that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Such cases should submit to the VA Director, Compensation and Pension Service, for extra-schedular consideration when a veteran is unemployable by reason of service-connected disabilities, but fails to meet the percentage standards of 38 C.F.R. § 4.16(a).  In such a submission there should be a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue. 

While the Board does not have authority to grant an extraschedular TDIU rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 4.16(b).

Analysis

As noted, the Veteran was not service-connected for any disability prior to May 30, 2007, and because a 100 percent schedular rating has been assigned since December 15, 2010, the only pertinent time frame for which a TDIU rating may possibly be assigned is the time between those two dates, i.e., from May 30, 2007, to December 14, 2010.  However, during that time the Veteran's only compensable service-connected disability was his lumbar strain, rated 20 percent disabling.  His service-connected hemorrhoids were assigned a noncompensable disability rating.  Accordingly, he did not meet the schedular criteria for a TDIU rating under 38 C.F.R. § 4.16(a).  Thus, the only remaining matter is his potential entitlement to a TDIU rating on an extraschedular basis under 38 C.F.R. § 4.16(b) from May 30, 2007, to December 14, 2010. 

Although the Veteran alleges that he was unable to obtain and retain substantially gainful employment during the pertinent time frame, there was no comment from any physician or examiner endorsing the Veteran's contention, nor did any examiner or physician otherwise state that the Veteran's service-connected disorders caused individual unemployability.  

Here, testing of range of motion of the Veteran's low back revealed that he retained a substantial degree of range of motion, even after the onset of pain.  Moreover, while he had complained of symptoms consistent with IVDS, specifically radiating pain, neurologically there was no motor or sensory impairment nor was there evidence of disc space pathology to corroborate his subjective complaint.  Significantly, he seems to have attempted to inter-relate his complaint of back pain to his hemorrhoids but absent affirmative evidence of neurological impairment it cannot be concluded that he had any bladder or bowel dysfunction stemming from IVDS inasmuch as IVDS was not clinically established.  

The Veteran's complaints on official examination in 2007 of the varying effects of his low back pain are simply not of a nature that is consistent with a pathologic distribution of lower spinal pain.  Rather, the complaints indicate a significant psychological or psychogenic overlay.  However, at that time (and, again, not until December 15, 2010) he was not service-connected for psychiatric disability.  Moreover, during the relevant time frame his internal hemorrhoids were of no more than moderate severity.  

The Veteran had one year of college education and education and is thus capable of more than mere manual labor.  Information which he has provided indicates that it was his service-connected psychiatric disability which has been primarily responsible for his being unable to obtain and retain substantially gainful employment.  However, as noted, prior to December 15, 2010, he was not service-connected for psychiatric disability and, so, during the time period prior thereto any inability to obtain and retain substantially gainful employment due to psychiatric symptoms may not be considered.  

For example, while he reports having lost a job in 2008 due to service-connected disability, the employer clarified that it was due to a matter unrelated to his service-connected low back and hemorrhoidal disorders.  Rather, he was dismissed from his last job in May 2008 for cursing at a client in a rest home.  While this behavior may be due to his now service-connected psychiatric disorder, again, he was not service-connected for psychiatric disability at that time nor, as stated, until December 15, 2010.  

In sum, it was not until the Veteran was service-connected for psychiatric disability that he is shown to have been incapable of obtaining or retaining substantially gainful employment, which is the basis of his award of a 100 percent schedular rating.  

For these reasons, the Board concludes that even with the favorable resolution of doubt, the evidence of record establishes that prior to December 15, 2010, the disabilities for which the Veteran was service-connected at that time, alone, were not sufficiently incapacitating as to render him unemployable and as such he did not meet the criteria for a TDIU rating, even on an extraschedular basis.  Thus, there is no basis for referral of this case for extra-schedular consideration.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App.337 (1996). 

ORDER

Entitlement to a TDIU rating prior to December 15, 2010, is denied. 


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


